MANDATE

                                Court of Appeals
                           First District of Texas
                                 NO. 01-14-00851-CV

         KORI LYNN PLOWMAN F/K/A KORI LYNN UGALDE, Appellant

                                          V.

                        PHILIP ANDREW UGALDE, Appellee

   Appeal from the 312th District Court of Harris County. (Tr. Ct. No. 2012-38295).

TO THE 312TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 15th day of October 2015, the case upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:

                     This case is an appeal from the final judgment signed
             by the trial court on June 30, 2014. After submitting the case
             on the appellate record and the arguments properly raised by
             the parties, the Court holds that the trial court’s judgment
             contains no reversible error. Accordingly, the Court affirms
             the trial court’s judgment.

                  The Court orders that the appellant, Kori Lynn
             Plowman f/k/a Kori Lynn Ugalde, pay all appellate costs.

                    The Court orders that this decision be certified below
             for observance.

             Judgment rendered October 15, 2015.
              Panel consists of Justices Jennings, Higley, and Brown.
              Opinion delivered by Justice Brown.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




December 31, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT